DETAILED ACTION
Claims 1-6 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 

This judicial exception is not integrated into a practical application because the claim limitations are directed to the generality of model predictive control (e.g., see claim 1).  In other words, the claim limitations are generally model predictive control and these generally applicable claim limitations are not particularly tied to a system.  Furthermore, the claim limitations are not directed to an application for any particular system and the application is only nominally directed to an application for various systems (e.g., see paragraph 0007-0008 of the specification as filed).  In other words, the claim limitations are not providing meaningful limitations to the device.  Finally, the control devices, as recited in independent claims 1 and 6, are merely the field of use of the controlling as the elements are not integrated into the claim limitations.  In other words, the control devices are no more than a general link to the technology environment and do not provide any meaningful limitations to the claims.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception because the filter unit, 
	Accordingly, these claims are rejected under 35 U.S.C. 101.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Christopher E. Everett/Primary Examiner, Art Unit 2116